DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1, 3, 5-34 are currently pending.
Priority:  This application is a 371 of PCT/US2015/035215 (06/10/2015)
and PCT/US2015/035215 has PRO 62/010,280 (06/10/2014).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-33, in the reply filed on 11/27/19 is acknowledged.  
Applicant elected the Species I-C (claims 18-21 and 22C)): a label Q as a physiochemical label; species (ix’) of claim 23 and Species II-D and tetrazine probe D6 of claim 31 stated as reading on claims 1-10, 18-24, and 31-33.

Q: 	
    PNG
    media_image1.png
    88
    232
    media_image1.png
    Greyscale

Y: 	
    PNG
    media_image2.png
    143
    106
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    161
    252
    media_image3.png
    Greyscale

As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 11-17, and 25-30 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 18-24, and 31-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims use the language “dereplicating the product collection” which one of skill in the art would find confusing and ambiguous as to what this step entails.  The specification includes some discussion of dereplicated natural products, but it is unclear how such description would apply to the claim language.  Furthermore, “the product collection” lacks an antecedent basis.
Response
Applicant amended the claims in a manner that avoids the rejection.  This rejection is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, 18-19, 24, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Org. Biomol. Chem, 2012, 10, 8677-8683).
Li discloses a method identification of natural products (lantibiotics) from Bacillus subtilis and reacting with a thiol reactivity probe (Scheme 1: probes 2 and 3) to form an adduct and determining structure via mass spectrometry (abstract, p 8678).
Response
Applicant amended the claims to incorporate the limitations of claims 2 and 4 into claim 1 (which was not properly marked up in the claims dated 2/8/2021) and argues that Li does not teach the claim as amended.  This argument is persuasive and the rejection is withdrawn.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-10, 18-19, 24, and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Org. Biomol. Chem, 2012, 10, 8677-8683) in view of Melby et al. .
Response
Applicant amended the claims to incorporate the limitations of claims 2 and 4 into claim 1 (which was not properly marked up in the claims dated 2/8/2021) and argues that Li in view of Melby does not teach the claims as amended.  Regarding claim 1 as amended, Li teaches the selecting an organism having a biosynthetic pathway for producing the natural product NP-[X]n (p. 8677: “Studies of the biosynthesis of lantibiotics suggest that the post-translational modifications generally involve a two-step procedure in which threonine and serine residues of the precursor oligopeptides are enzymatically dehydrated to form dehydrobutyrine and dehydroalanine residues, respectively”; p. 8677-78: “It occurred to us that this chemical feature of lantibiotics may be generally applied in a two-step labeling strategy12 for the discovery of novel lantibiotics produced by bacillus and streptomyces bacterial strains.”).  Although Li does not specifically recite using a bioinformatics algorithm, one of ordinary skill in the art would reasonably consider using an algorithm to aid in identification of organisms which possess the biosynthetic enzymes required to produce a natural product.  One of ordinary skill in the art routinely implements such analysis in the form of an algorithm to automate mental steps for identification strains based on bioinformatics and would further consider the bioinformatics algorithm comprises: populating a list of strains …, reducing the list … to yield a refined list … wherein the second biosynthetic enzyme is encoded by a gene within a range of ten open reading frames of a gene encoding the first biosynthetic enzyme; and identifying precursor peptide products …  as taught by Van Wezel ([0031]: “Preferably, they are separated by no more than 10 ORFs, preferably by no more than five ORFs.”; [0055]: “This feature can advantageously be used to rapidly screen a library of micro-organisms for the production of a new and previously unidentified product.”; claim 1).  Regarding instant claim 1’s steps of preparing a sample … ; reacting the sample … ; removing from the product … ; determining the structure of at least one unknown labeled metabolite, thereby identifying the natural product … , 
Li teaches these steps as identification of natural products (lantibiotics) from Bacillus subtilis and reacting with a thiol reactivity probe (Scheme 1: probes 2 and 3) to form an adduct and determining structure via mass spectrometry (abstract, p 8678).  One of ordinary skill in the art is well versed in such techniques and application in combination would be obvious.  Thus, the claim is prima facie obvious.  
	Regarding claim 3, which specifies the biosynthetic enzymes and X as a dehydrated amino acid, Li teaches identification of biosynthetic enzymes (p. 8677: “enzymatically dehydrated to form dehydrobutyrine and dehydroalanine”), but does not specify TOMM cyclodehydratase, however Melby teaches that these enzymes are important in the biosynthesis of natural products of interest (p. 369-70: “cyclodehydratase and optional dehydrogenase, all characterized TOMM clusters contain a ‘docking protein’.”, “Nature has given us a hint as to the importance of the docking protein by fusing this gene to the C-terminus of the cyclodehydratase in approximately half of all known TOMM clusters.).  One of ordinary skill in the art screening for biosynthetic pathways would reasonably consider these enzymes and their products and arrive at the claimed invention.
	Regarding claims 5-7 and 33 with elements relating to mass spectrometry which was the same technique as used by Li and Van Wezel and are routine in the art.  Regarding claim 8, Li teaches bacterium (p. 8678: “lantibiotics produced by bacillus and streptomyces bacterial
strains.”).  Regarding claims 18-19 and 24, Li teaches thiol reactivity probes such as in Scheme 1.  One of ordinary skill in the art would have a reasonable expectation of combining the references in the same field of endeavor and arrive at the invention as claimed.  Thus, the claims are rejected as prima facie obvious.  This rejection is maintained as amended.

Claims 1, 3, 5-10, 18-24, and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Org. Biomol. Chem, 2012, 10, 8677-8683) in view of Smith et al. (US20080050833), amended to be further in view of Van Wezel (US 20150152493).
Claims 1, 3, 5-10, 18-19, 24, and 33 are rejected as obvious as detailed supra and incorporated herein. 
Regarding claims 20-23, Li does not specifically teach cation mass labels as in the instant claims.  However, Smith teaches cation mass labels for quantification by mass spectrometry which was well known in the art including cholamine / trimethylammonium derivatives for identification.  One of ordinary skill in the art following the teaching on Li would reasonably consider using the known technique of cation mass labels including the derivatives taught by Smith and arrive at the claimed invention.
Response
Applicant addresses this rejection in the same manner as the 35 USC 103 rejection supra.  This rejection is maintained as amended for the same reasons.

Claims 1, 3, 5-10, 18-19, 24, and 31-33  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Org. Biomol. Chem, 2012, 10, 8677-8683) in view of Devaraj et al. (WO2013152359) , amended to be further in view of Van Wezel (US 20150152493).
Claims 1, 3, 5-10, 18-19, 24, and 33 are rendered obvious as detailed supra and incorporated herein.  Regardiing claims 31-32, Li does not teach the tetrazine derivatives, however, Devaraj does teach using tetrazine compounds of formula III for detecting biomolecules including peptides.  One of ordinary skill in the art would reasonably consider using the known methods of detecting peptides such as taught by Devaraj combined with the teaching of Li and arrive at the claimed invention.
Response
maintained as amended for the same reasons.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639